     David H. Krieger, Esq.
 1
     Nevada Bar No. 9086
 2   HAINES & KRIEGER, LLC
     8985 S. Eastern Avenue, Suite 350
 3
     Henderson, Nevada 89123
 4   Phone: (702) 880-5554
     FAX: (702) 385-5518
 5   Email: dkrieger@hainesandkrieger.com
 6
     Attorneys for Plaintiff,
 7   AMOS BAILEY
 8
                          UNITED STATES DISTRICT COURT
 9                             DISTRICT OF NEVADA
10
     AMOS BAILEY,
11                                               Case No.: 2:18-cv-01712-JCM-PAL
                     Plaintiff,
12                                               NOTICE OF SETTLEMENT
13
           vs.                                   BETWEEN AMOS BAILEY AND
                                                 EQUIFAX INFORMATION
14   EQUIFAX INFORMATION                         SERVICES, LLC
     SERVICES, LLC,                                                                        N
15
                                                                                           O
16                      Defendant.                                                         T
                                                                                           I
17

18

19         NOTICE IS HERBY GIVEN that the dispute between AMOS BAILEY

20   (“Plaintiff”) and Defendant EQUIFAX INFORMATION SERVICES, LLC
21
     (“EQUIFAX”) has been resolved on an individual basis. The parties anticipate
22
     filing a Stipulation for Dismissal of the Action as to the named Plaintiff’s claims
23

24   against EQUIFAX, with Prejudice, within 60 days. Plaintiff requests that all
25

26
                                           Page 1 of 2
27

28
     pending dates and filing requirements as to EQUIFAX be vacated and that the
 1

 2   Court set a deadline sixty (60) from present for filing a Dismissal as to EQUIFAX.
 3
           Dated: October 22, 2018
 4
                                                      /s/ David H. Krieger, Esq.
 5                                                    David H. Krieger, Esq.
 6
                                                      Attorneys for Plaintiff
 7                                                    AMOS BAILEY
 8

 9
         IT IS ORDERED that the settling parties shall have until December 21, 2018, to
10   either file a stipulation to dismiss with prejudice, or a joint status report advising when
     the stipulation to dismiss will be filed.
11
        Dated: October 23, 2018
12                                                         ___________________________
                                                           Peggy A. Leen
13
                                                           United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24

25

26
                                             Page 2 of 2
27

28
